Citation Nr: 1038543	
Decision Date: 10/14/10    Archive Date: 10/22/10	

DOCKET NO.  07-02 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for ulcerative colitis, 
claimed as the residual of exposure to Agent Orange. 

3.  Entitlement to service connection for Type II diabetes 
mellitus, claimed as the residual of exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air 
Force from June 1971 to June 1975, with apparent additional 
service in the United States Air Force Reserves.  Pertinent 
evidence of record is to the effect that, based on the Veteran's 
service in Thailand, he was awarded the Vietnam Service Medal.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of an April 2006 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

For reasons which will become apparent, the appeal as to the 
issue of service connection for bilateral hearing loss is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  Ulcerative colitis is not shown to have been present in 
service, or for many years thereafter, nor is it the result of 
any incident or incidents of the Veteran's period of active 
military service, including exposure to Agent Orange.

2.  Type II diabetes mellitus is not shown to have been present 
in service, or for many years thereafter, nor is it the result of 
any incident or incidents of the Veteran's period of active 
military service, including exposure to Agent Orange.


CONCLUSIONS OF LAW

1.  Ulcerative colitis was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2010).

2.  Type II diabetes mellitus was not incurred in or aggravated 
by active military service, nor may such a disability be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially complete 
application for benefits, it is required to notify the Veteran 
and his representative, if any, of any information and medical or 
lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the United States 
Court of Appeals for Veterans Claims (Court) held that VA must 
(1) inform the Veteran about the information and evidence not of 
record that is necessary to substantiate the claim; (2) inform 
the Veteran about the information and evidence that VA will seek 
to provide; and (3) inform the Veteran about the information and 
evidence he is expected to provide.  

In the case at hand, the Board finds that the VCAA notice 
requirements have been satisfied by correspondence dated in 
September and October 2005.  In that correspondence, VA informed 
the Veteran that, in order to substantiate his claims for service 
connection, the evidence needed to show that he had a current 
disability, a disease or injury in service, and evidence of a 
nexus between the postservice disability and the disease or 
injury in service, which was usually shown by medical records and 
medical opinions.

To the extent there existed any error by VA in providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), such error was nonprejudicial, in that it did not 
affect the essential fairness of the adjudicatory process.  In 
point of fact, based on a review of the entire file, it is clear 
that the Veteran had a full understanding of the elements 
required to prevail on his claims.  Moreover, neither the Veteran 
nor his representative has raised allegations of prejudice 
resulting from error on the part of VA.  See Shinseki v. Sanders, 
129 S.Ct. 1696 (2009); see also Goodwin v. Peake, 22 Vet. App. 
128 (2008).

As to informing the Veteran of which information and evidence he 
was to provide to VA, and which information and evidence VA would 
attempt to obtain on his behalf, VA informed him that it had a 
duty to obtain any records held by any Federal agency.  It also 
informed him that, on his behalf, VA would make reasonable 
efforts to obtain records which were not held by a Federal 
agency, such as records from private doctors and hospitals.  

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In that regard, in connection with 
the current appeal, VA has obtained the Veteran's service 
treatment records, as well as both VA and private treatment 
records and examination reports.

For the foregoing reasons, the Board concludes that all 
reasonable efforts have been made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 
38 C.F.R. § 3.159(d); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2000), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

Service Connection

In reaching this determination, the Board has reviewed all the 
evidence in the Veteran's claims file, which includes his 
multiple contentions, as well as service treatment records, and 
both VA and private treatment records and examination reports.  
Although the Board has an obligation to provide adequate reasons 
and bases supporting this decision, there is no requirement that 
the evidence submitted by the Veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
each claim, and what the evidence in the claims file shows, or 
fails to show, with respect to those claims.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. 
Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran in this case seeks service connection for Type II 
diabetes mellitus, as well as for ulcerative colitis.  In 
pertinent part, it is contended that both of those disabilities 
had their origin as the result of the Veteran's exposure to Agent 
Orange in the Republic of Vietnam.

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  Service connection may also be granted for any 
disease initially diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2010).  

Establishing service connection generally requires medical, or in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an inservice incurrence of a disease or injury and (3) a 
nexus between the claimed inservice disease or injury and the 
current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Alternatively, service connection may be awarded for a "chronic" 
condition when:  (1) A chronic disease or disability manifests 
itself and is identified as such in service (or within the 
presumptive period under 38 C.F.R. § 3.307) and the Veteran 
currently has the same condition; or (2) a disease manifests 
itself during service (or during the presumptive period) but is 
not identified until later, there is a showing of continuity of 
symptomatology after discharge, and the medical evidence relates 
the symptomatology to the Veteran's present condition.  See 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish chronicity 
at the time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic, or where the 
diagnosis of chronicity may be legitimately questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2010).

Moreover, where a Veteran served for ninety (90) days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and diabetes mellitus becomes manifest to a 
degree of 10 percent within one year of date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2010).

Finally, where a Veteran was exposed to an herbicide agent during 
active military, naval, or air service in the Republic of 
Vietnam, certain diseases, including Type II diabetes mellitus, 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, prostate cancer, respiratory 
cancers, (which is to say, cancers of the lung, bronchus, larynx, 
or trachea) and soft tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma) shall be 
service connected, even though there is no record of such disease 
during service, where they become manifest to a degree of 10 
percent or more at any time after service.  38 U.S.C.A. § 1116 
(2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  For the purposes of 
this section, the term "herbicide agent" means a chemical or an 
herbicide used in support of the United States and Allied 
Military Operations in the Republic of Vietnam during the period 
beginning on January 9, 1962 and ending on May 7, 1975.  
38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.307(a)(6)(ii) 
(2010).

Service in the Republic of Vietnam includes service in the waters 
offshore and service in other locations if the conditions of 
service include duty or visitation in the Republic of Vietnam.  
38 U.S.C.A. § 501 (West 2002); 38 C.F.R. §§ 3.307, 3.313 (2010).

After considering all information and lay and medical evidence of 
record in the case with respect to benefits under laws 
administered by the Secretary, where there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of the matter, the benefit of the 
doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.

In the present case, service treatment records are negative for 
history, complaints, or abnormal findings indicative of the 
presence of ulcerative colitis or Type II diabetes mellitus.  At 
the time of a service separation examination in January 1975, and 
once again during the course of a subsequent service medical 
examination conducted for the purpose of the Veteran's enlistment 
in the United States Air Force Reserves in September 1981, an 
examination of his lower digestive tract, as well as the 
endocrine system, was entirely within normal limits, with no 
evidence of any increased blood sugar levels.  Moreover, no 
pertinent diagnosis was noted.

The earliest clinical indication of the presence of ulcerative 
colitis is revealed by a private pathology report dated in 
November 1987, approximately 12 years following the Veteran's 
discharge from service, at which time a biopsy of the left colon 
revealed acute and chronic inflammatory bowel disease consistent 
with ulcerative colitis with severe epithelial dysplasia.  In 
like manner, Type II diabetes mellitus was first noted no earlier 
than 2000 or 2001, almost 25 years following the Veteran's 
discharge from service.  Significantly, at no time has the 
Veteran's ulcerative colitis or diabetes mellitus been attributed 
to an incident or incidents of his period of active military 
service, including exposure to Agent Orange.

The Veteran argues that his ulcerative colitis and Type II 
diabetes mellitus are, in fact, the result of exposure to Agent 
Orange experienced during a period of service "on the ground" in 
the Republic of Vietnam.  While it is true that, during the 
course of a VA Agent Orange Registry Examination in December 
2005, the Veteran stated that he had made an "unscheduled stop" 
in Vietnam on June 11, 1972, at which time he "deplaned" for 
approximately 10 hours, his service personnel records show no 
evidence of that "stop," or of actual service "on the ground" 
in the Republic of Vietnam.  In point of fact, the National 
Personnel Records Center, in correspondence of October 2005, 
indicated that they were unable to verify that the Veteran had 
"incountry service" in the Republic of Vietnam.  Moreover, while 
as noted above, the Veteran did receive the Vietnam Service 
Medal, presumably based on his service in Thailand, receipt of 
such a medal, without proof in military personnel records of 
documented Vietnam service, orders, or temporary assignment to 
Vietnam, does not effectively show that the Veteran actually "set 
foot" in the Republic of Vietnam.  Accordingly, the Veteran is 
not entitled to the presumption of service connection for certain 
disabilities (including Type II diabetes mellitus) based on 
presumed exposure to Agent Orange in that country.

In evaluating the Veteran's claims, the Board has a duty to 
assess the credibility and weight to be given to the evidence of 
record.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  In 
that regard, and as noted above, the Veteran has attributed the 
origin of his ulcerative colitis and Type II diabetes mellitus to 
exposure to Agent Orange in the Republic of Vietnam.  However, 
not until September 2002, more than 27 years following his 
discharge from service, did the Veteran claim service connection 
for either of those disabilities.  Significantly, and as 
previously noted, the Veteran's ulcerative colitis and diabetes 
mellitus were first clinically documented 12 years and 25 years, 
respectively, following his discharge from active military 
service.  The passage of many years between discharge from 
service and medical documentation of a claimed disability, it 
should be noted, is a factor which tends to weigh against a claim 
for service connection.  See Maxon v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  More importantly, for service connection to be 
established by continuity of symptomatology, there must be 
medical evidence which relates a current condition to that 
symptomatology.  See Savage, supra.  In this case, there is no 
such medical evidence suggesting a link between the Veteran's 
Type II diabetes mellitus or ulcerative colitis and exposure to 
Agent Orange, or, for that matter, any other incident of the 
Veteran's period of active military service.

The Board acknowledges the Veteran's statements regarding the 
origin of his current Type II diabetes mellitus and ulcerative 
colitis.  However, the Board rejects those assertions to the 
extent that the Veteran seeks to etiologically relate his 
diabetes mellitus and ulcerative colitis to various inservice 
incidents, including exposure to Agent Orange.  The Veteran's 
statements and history, it should be noted, when weighed against 
the objective evidence of record, are neither credible nor of 
particular probative value.  Moreover, while the absence of 
medical reports alone cannot be used to refute continuity of 
symptomatology, the absence of any evidence of diabetes mellitus 
or ulcerative colitis in service, as well as the prolonged 
postservice period without complaints, factor against the 
Veteran's assertions.  Significantly, the Veteran, as a lay 
person, is not competent to create the requisite causal nexus for 
his diabetes mellitus or ulcerative colitis.  Rather, evidence 
which requires medical knowledge must be provided by someone 
qualified as an expert by knowledge, skill, experience, training, 
or education, none of which the Veteran has.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Based on the aforementioned, the Board is unable to reasonably 
associate the Veteran's Type II diabetes mellitus or ulcerative 
colitis, first persuasively documented many years following 
service discharge, with any incident or incidents of his period 
of active military service, including exposure to Agent Orange.  
Accordingly, service connection for those disabilities must be 
denied.


ORDER

Service connection for ulcerative colitis is denied.

Service connection for Type II diabetes mellitus is denied.


REMAND

In addition to the above, the Veteran in this case seeks service 
connection for bilateral hearing loss.  In pertinent part, it is 
contended that the Veteran's current hearing loss is the result 
of repeated and sustained acoustic trauma during his period of 
active military service.

In that regard, a review of the Veteran's claims folder reveals a 
private audiometric evaluation conducted in October 2005, which 
examination arguably represents the first postservice evidence of 
bilateral hearing loss.  However, that audiogram is unaccompanied 
by any narrative summary and/or report, or any interpretation of 
the audiometric results.  Under the circumstances, the Board is 
of the opinion that an attempt to obtain any accompanying records 
would be appropriate prior to a final adjudication of the 
Veteran's claim for service connection.

Finally, and more importantly, the Board notes that, following an 
examination of the Veteran and a review of his claims folder in 
March 2006, a VA audiologist indicated that there were "no 
hearing evaluations related to (the Veteran's) 1975 separation 
physical examination."  However, on the Report of Medical History 
accompanying that examination, the Veteran had checked that he 
had "no hearing loss."  Accordingly, it was the opinion of the 
examining audiologist that it was "unlikely" that the Veteran's 
hearing loss had its origin during his period of active military 
service.  Regrettably, at the time of the rendering of that 
opinion, the Veteran's claims folder contained microfiche of a 
number of the Veteran's service medical examinations, only a 
portion of which had been transformed into "hard copies."  
Significantly, that portion of the Veteran's 1975 separation 
examination containing his audiometric evaluation was among the 
records for which a "hard copy" had not been made.  This explains 
the audiologist's statement noted above that "there were no 
hearing evaluations related to (the Veteran's) 1975 separation 
physical examination."

As is clear from the above, the examining audiologist did not 
have access to the Veteran's full service treatment records at 
the time of the rendering of her opinion regarding the nature and 
etiology of the Veteran's current hearing loss.  Moreover, the 
Veteran's accredited representative has contended that the VA 
audiologist has failed to address the primary question in this 
case, to wit, whether the Veteran's current hearing loss is "at 
least as likely as not" the result of acoustic trauma sustained 
in service.

Under the circumstances, the Board is of the opinion that 
additional development of the evidence is necessary prior to a 
final adjudication of the Veteran's current claim for service 
connection for bilateral hearing loss.  Accordingly, the case is 
REMANDED to the RO/AMC for the following actions:

1.  The RO/AMC should contact the private 
audiologist who conducted the Veteran's 
audiometric examination in October 2005 
with a request that he provide copies of 
any and all records of treatment and/or 
examination of the Veteran for his 
bilateral hearing loss.  The Veteran should 
be requested to sign the necessary 
authorization for release of such records 
to the VA.  All attempts to procure those 
records should be documented in the file.  
If the RO/AMC cannot obtain those records, 
a notation to that effect should be 
included in the claims file.  In addition, 
the Veteran and his representative should 
be informed of any such problem.

2.  Any pertinent VA or other inpatient or 
outpatient treatment records, subsequent to 
May 2007, the date of the most recent VA 
examination of record, should then be 
obtained and incorporated in the claims 
folder.  Once again, the Veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts to 
procure such records should be documented 
in the file.  If the RO/AMC cannot obtain 
records identified by the Veteran, a 
notation to that effect should be included 
in the claims file.  In addition, the 
Veteran and his representative should be 
informed of any such problem.

3.  The Veteran's entire claims folder 
should then be returned to the VA 
audiologist who conducted his audiometric 
examination in March 2006, or a suitable 
substitute.  Following a review of the 
Veteran's claims folder, and in particular, 
the previously-unavailable service medical 
examination reports, the examiner should 
offer an opinion as to whether the 
Veteran's bilateral hearing loss at least 
as likely as not had its origin during his 
period of active military service, 
including as the result of inservice 
acoustic trauma.  A complete rationale 
must be provided for any opinion 
offered, and all information and 
opinions, when obtained, must be made a 
part of the Veteran's claims folder.

4.  The RO should then readjudicate the 
Veteran's claim for service connection for 
bilateral hearing loss.  Should the benefit 
sought on appeal remain denied, the Veteran 
and his representative should be provided 
with a Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claim for 
benefits since the issuance of a Statement 
of the Case (SOC) in December 2006.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
in this case.  The Veteran need take no action unless otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).




	                     
______________________________________________
	K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


